MEMORANDUM OPINION
                                           No. 04-10-00641-CV

                     IN RE FOUNTAINS INTERNATIONAL GROUP, INC.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 19, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 3, 2010, relator filed a petition for writ of mandamus, which was abated

after this court received notice that the underlying proceeding was removed to the United States

District Court for the Western District of Texas, San Antonio Division. On September 28, 2011,

the petition was reinstated on this court’s docket following the federal district court’s order

remanding the case. The court has considered relator’s petition and is of the opinion that relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM


1
  This proceeding arises out of Cause No. 2009-CI-19854, styled Fountains International Group, Inc. v. Ray Winn
and Peter Kavoian, in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga
presiding. However, the order complained of was signed by the Honorable Solomon Casseb, III, presiding judge of
the 288th Judicial District Court, Bexar County, Texas.